Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	Applicants’ amendment dated August 12th, 2022 responding to the Office Action 05/25/2022, provided in the rejection of claims 1-15.
2.	Claims 1-15 are amended and claim 16 is newly added.
3.	This office action is based on Applicants’ amendment filed on 08/12/2022. 

			Examiner’s Amendment
4.	Claims 1, 6 and 11 recite the limitation/element “the technical meta”, in lines 13, 18 and 14 respectively.  This limitation should be changed to –the technical meta data --.
Appropriate correction is required.

     Reasons for Allowance
5.	Claims 1-20 are allowed over the prior arts of record. 
C.	Regarding claims 1, 6 and 11, the prior art of record when viewed individually or in combination does not disclose or render obvious the features of the independent claims 1, 6 and 11, specific limitations of:
... the extraction of the set of rules is preceded by satisfying one or more pre-requisites, the one or more pre-requisites comprises (a) an availability of business process and terms for the input (b) mapping of the business process and terms with technical meta data of the one or more software applications, and (c) a pre-defined template to capture and deliver the extracted set of rules, and the mapping of the business process and terms with the technical meta is performed using machine learning techniques;...
 eliminating technical rules of the extracted set of rules, by filtering the generated rules based on pre-defined patterns, wherein the pre-defined patterns comprise (i) condition content at any level within the generated rules, (ii) program variable referred in a condition, (iii) program variables used or modified as part of condition's action block of the condition; mapping one or more parameters associated with the extracted set of rules with pre-stored meta data, wherein the mapping is performed using one or more machine learning techniques;...
 deriving, based on historical business meta data, the business process and terms for each variable in the one or more application source codes, wherein the business process and terms is derived using the machine learning techniques, wherein the deriving further comprises: mapping one or more parameters associated with the one or more rules with the historical business meta data using the machine learning techniques, wherein learning of the machine learning techniques comprises understanding of business meaning for each said variable in the one or more application source codes by processing each variable against the historical business metadata and data acquired from a static code analysis in a form of technical knowledge;...
classifying the mapped one or more parameters into one or more categories, wherein the one or more categories includes constants, system variables, flags, log variables, display variables, input variables, and output variables; auto populating details of the one or more rules of the set of extracted rules to the rule template...and in combination in all other limitations/elements as claimed in claims 1, 6 and 11. Such combination/render obvious features, are allowed over the prior art of record.
Claims 2-5, 7-10 and 12-16 are dependent upon claims 1, 6 and 11. Since the independent claims 1, 6 and 11 are allowable, claims 2-5, 7-10 and 12-16, being definite, further limiting, and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Silverton (US Pub. No. 2019/0129732 A1) discloses these predetermined classes, rules, etc. determined by the data models 316 or the classes or classification results may be arranged and stored hierarchically in one or more hierarchical data structures 324 – See paragraphs [0139-0141].  the machine learning modules may adopt various filtering processes and/or tweak the hierarchical application of rules while skipping a plurality of rules – See paragraphs [0202, 0207 and 0218].
Doyle (US Patent No. 10,467,122 B1) discloses a set of rules that is arranged in a hierarchical rule data structure that corresponds to a plurality of classes in the hierarchical class data structure may be identified – See Fig. 6B.
Rajagopal et al. (US Patent No. 9,342,784 B1) discloses the rule based module is operable to cooperate with the difference module in applying a plurality of rules to the differences to produce a plurality of weighted differences, each rule of the plurality of rules operable to apply a weight to an environmental difference, the weight quantifying impact, risk, or relevance, of the environmental difference to operability or failure of the application – See Abstract and specification for more details.
Franchitti (US Pub. No. 2019/0171438 A1) discloses the mapping rules to automatically translate an OWL-S atomic process into an equivalent fluent calculus server specification are illustrated in FIG. 48. An OWL-S composite process can also be translated into the formalism of fluent calculus – See paragraph [0485]).
Danielsson (CN 105308558 A) discloses processing by the application program the generated rule and associated fact packet system, method and medium, the application and processing engine, a database and a rules engine for communication, a processing engine, a database and rules engine processing fact packet according to a rule and generating one or more depending on the rules of the response to the application program – See Abstract and specification for more details.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONGBAO NGUYEN whose telephone number is (571)270-7180. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONGBAO NGUYEN/           Examiner, Art Unit 2192